[Cite as State v. Lucas, 2021-Ohio-2721.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

 STATE OF OHIO,                                        CASE NO. 2020-L-118

                  Plaintiff-Appellee,
                                                       Criminal Appeal from the
         -v-                                           Court of Common Pleas

 DALE C. LUCAS,
                                                       Trial Court No. 2020 CR 000181
                  Defendant-Appellant.


                                             OPINION

                                        Decided: August 9, 2021
                                          Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor, and Kristi L. Winner, Assistant
 Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
 Painesville, OH 44077 (For Plaintiff-Appellee).

 Allison S. Breneman, P.O. Box 829, Willoughby, OH 44096 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Dale C. Lucas, appeals his conviction for assault

following a jury trial in the Lake County Court of Common Pleas. For the following

reasons, the assault conviction is affirmed.

        {¶2}     On July 10, 2020, the Lake County Grand Jury returned an Indictment

against Lucas charging him with assault (Count 1), a felony of the fifth degree in violation

of R.C. 2903.13(A) and (C)(4)(a), and obstructing official business (Count 2), a felony of

the fifth degree in violation of R.C. 2921.31.
       {¶3}   The matter proceeded to a jury trial on October 13 and 14, 2020. The jury

returned a verdict of “guilty” as to assault and “not guilty” as to obstructing official

business. The following testimony was presented at trial relative to the assault count:

       {¶4}   Brian Serra, a corrections officer at the Lake County Adult Detention

Facility, testified that, at about 11:15 on the evening of January 28, 2020, he was directed

to the second floor of the facility where there was water in the hallway. Serra observed

Lucas, in an isolation cell, approximately four by six feet, scooping water out of the toilet

and throwing it on the floor. The supervising officer, Lieutenant Simpson, ordered Lucas

to be handcuffed and placed in a restraint chair. Serra, Simpson, and another corrections

officer, Officer Karac, entered the cell and Lucas was ordered to place his hands on the

wall. Lucas did not comply. Officer Karac approached Lucas and he began to struggle.

The officers took Lucas down on the bunk.

       {¶5}   Officer Serra testified: “That was when Officer Karac and me were

struggling to restrain his arms. I was trying to restrain his legs, and that’s when he kicked

Lieutenant Simpson, who was directly on my left hip. * * * He was struggling, didn’t want

to be restrained. * * * I was attempting to restrain his legs and that’s when his legs slipped

out of my hand.” Serra was uncertain if the kick was intentional.

       {¶6}   Keith Parsons, a corrections officer at the Lake County Adult Detention

Facility, was present in the second-floor isolation unit on the evening in question. He

remained outside Lucas’ cell during the struggle to subdue him. He noted that Lieutenant

Simpson was “limping badly” when he emerged from the cell.

       {¶7}   Davor Karac, a corrections officer at the Lake County Adult Detention

Facility, testified that on the evening in question he was directed to the second-floor


                                              2

Case No. 2020-L-118
isolation unit and observed Lucas repeatedly flushing the toilet and scooping the water

out onto the floor. Lucas’ demeanor was angry, and he was yelling threats through the

door at the officers. Lieutenant Simpson ordered Karac into the cell and Lucas adopted

a combative stance “with his right foot in front, hands raised in a fighting manner.” The

officers “gained compliance of inmate Lucas,” forcing him face down on his bunk.

       {¶8}   Officer Karac described the situation thus: “He was still struggling and would

not give up his arms. * * * At that point Lieutenant Simpson pepper sprayed Lucas. * *

* At that point I heard Lieutenant Simpson scream, ‘my leg.’”

       {¶9}   Robert Niemi, a corrections officer at the Lake County Adult Detention

Facility, was present in Lucas’ cell on the evening in question. He described the struggle

to restrain Lucas as follows: “Officers Karac and Serra grabbed ahold of the defendant

and placed him against the wall in order for him to be handcuffed. At that point the

defendant pushed off of the wall toward the officers who had come into the room. At that

point we grabbed ahold of him and took him down on his bunk just to prevent any officer

injury. * * * [After] maybe a minute of struggling with him on his bunk, Lieutenant Simpson

pepper sprayed him and from that point he gave up and let us have his hands, let us have

his feet, and he was handcuffed and shackled.” Niemi was not aware of any injury

suffered by Lieutenant Simpson during the struggle.

       {¶10} Scott Simpson, an executive lieutenant at the Lake County Adult Detention

Facility, was the officer in charge of the facility on the evening in question. He was called

to the second floor on account of Lucas having flooded his cell. He ordered Lucas

restrained and followed Officers Serra, Karac, and Niemi into the cell which he described

as about four by eight feet.


                                             3

Case No. 2020-L-118
       {¶11} Lieutenant Simpson testified: “The officers went in. [Lucas] started resisting

the officers with the handcuffing. The officers took him down onto the bunk * * * [and]

were trying to handcuff him. * * * My job as a supervisor is to make sure * * * they are

not abusing the inmate while we’re doing it. * * * I have people on his legs, people up

top trying to get him. He kicked off of the bunk into my knee, folded my knee. * * * I think

he caught me off guard. * * * My position was I should have stayed back a little more,

but it’s a small area. * * * I think he just had that one hard kick come off the side. It

wasn’t like his legs were flailing in the air.”

       {¶12} Lieutenant Simpson was questioned about the sequence of events. It was

noted that, in the Response to Aggression Report completed by Simpson, he described

deploying the pepper foam spray “while being kicked in the right knee.”           Simpson

explained that he was kicked first and then, as a result of the injury, deployed the pepper

spray: “No, I was kicked first and then after being kicked I realized that the situation

became -- because I realized I was injured, that I needed to end it right there, that’s why

the pepper spray was used. * * * The pepper spray wasn’t used right when he kicked

me. * * * I realized now I’m already injured, I don’t want him getting injured, I don’t want

the officers injured, then I deployed the pepper spray.”

       {¶13} On November 23, 2020, the trial court issued its Judgment Entry of

Sentence. The court ordered Lucas to serve a stated prison term of twelve months for

assault, consecutive to another twelve-month sentence imposed for violating post-release

control.

       {¶14} On November 30, 2020, Lucas filed a Notice of Appeal. On appeal, he

raises the following assignments of error:


                                                  4

Case No. 2020-L-118
      {¶15} “[1.] The Jury found, against the manifest weight of the evidence, that the

Appellant committed the acts alleged in the indictment.”

      {¶16} “[2.] The evidence was not legally sufficient to sustain a guilty verdict.”

      {¶17} The evidentiary basis for a criminal conviction may be challenged on appeal

on the grounds of the sufficiency and the weight of the evidence. “The legal concepts of

sufficiency of the evidence and weight of the evidence are both quantitatively and

qualitatively different.” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997), paragraph two of the syllabus.

                     With respect to sufficiency of the evidence, “‘sufficiency’ is a
             term of art meaning that legal standard which is applied to determine
             whether the case may go to the jury or whether the evidence is
             legally sufficient to support the jury verdict as a matter of law.”
             Black’s Law Dictionary (6 Ed.1990) 1433. See, also, Crim.R. 29(A)
             (motion for judgment of acquittal can be granted by the trial court if
             the evidence is insufficient to sustain a conviction). In essence,
             sufficiency is a test of adequacy. Whether the evidence is legally
             sufficient to sustain a verdict is a question of law. State v. Robinson
             (1955), 162 Ohio St. 486, 55 O.O. 388, 124 N.E.2d 148. In addition,
             a conviction based on legally insufficient evidence constitutes a
             denial of due process. Tibbs v. Florida (1982), 457 U.S. 31, 45, 102
             S.Ct. 2211, 2220, 72 L.Ed.2d 652, 663, citing Jackson v. Virginia
             (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560.

Id. at 386-387.

                    An appellate court’s function when reviewing the sufficiency
             of the evidence to support a criminal conviction is to examine the
             evidence admitted at trial to determine whether such evidence, if
             believed, would convince the average mind of the defendant’s guilt
             beyond a reasonable doubt. The relevant inquiry is whether, after
             viewing the evidence in a light most favorable to the prosecution, any
             rational trier of fact could have found the essential elements of the
             crime proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus,

following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).


                                            5

Case No. 2020-L-118
                       Although a court of appeals may determine that a judgment of
              a trial court is sustained by sufficient evidence, that court may
              nevertheless conclude that the judgment is against the weight of the
              evidence. Robinson, supra, 162 Ohio St. at 487, 55 O.O. at 388-
              389, 124 N.E.2d at 149. Weight of the evidence concerns “the
              inclination of the greater amount of credible evidence, offered in a
              trial, to support one side of the issue rather than the other. It
              indicates clearly to the jury that the party having the burden of proof
              will be entitled to their verdict, if, on weighing the evidence in their
              minds, they shall find the greater amount of credible evidence
              sustains the issue which is to be established before them. Weight is
              not a question of mathematics, but depends on its effect in inducing
              belief.” (Emphasis added.) Black’s, supra, at 1594.

Thompkins at 387.

                      When a court of appeals reverses a judgment of a trial court
              on the basis that the verdict is against the weight of the evidence, the
              appellate court sits as a “‘thirteenth juror’” and disagrees with the
              factfinder’s resolution of the conflicting testimony. Tibbs, 457 U.S. at
              42, 102 S.Ct. at 2218, 72 L.Ed.2d at 661. See, also, State v. Martin
              (1983), 20 Ohio App.3d 172, 175, 20 OBR 215, 219, 485 N.E.2d 717,
              720-721 (“The court, reviewing the entire record, weighs the
              evidence and all reasonable inferences, considers the credibility of
              witnesses and determines whether in resolving conflicts in the
              evidence, the jury clearly lost its way and created such a manifest
              miscarriage of justice that the conviction must be reversed and a new
              trial ordered. The discretionary power to grant a new trial should be
              exercised only in the exceptional case in which the evidence weighs
              heavily against the conviction.”).

Id.; State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25 (“a

reviewing court asks whose evidence is more persuasive—the state’s or the

defendant’s?”).

       {¶18} Although distinct legal concepts, this court and others have recognized that,

“[s]ince there must be sufficient evidence to take a case to the jury, it follows that ‘a finding

that a conviction is supported by the weight of the evidence necessarily must include a

finding of sufficiency.’” (Citation omitted.) State v. Owens, 2018-Ohio-1334, 109 N.E.3d

588, ¶ 26 (11th Dist.); State v. Gibson, 11th Dist. Lake No. 2020-L-073, 2021-Ohio-1255,

                                               6

Case No. 2020-L-118
¶ 12 (“[u]pon a conclusion that the trial court’s decision is not against the manifest weight

of the evidence, an appeals court need not do a separate analysis as to sufficiency

because a conclusion that a decision is not against the manifest weight necessarily

means it was supported by sufficient evidence”); Thompkins at 388, quoting Tibbs v.

Florida, 457 U.S. 31, 41, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982) (“[a] reversal based on

the weight of the evidence * * * can occur only after the State both has presented sufficient

evidence to support conviction and has persuaded the jury to convict”).

        {¶19} In order to convict Lucas of assault, the State was required to prove beyond

a reasonable doubt that he did “knowingly cause or attempt to cause physical harm to

another.” R.C. 2903.13(A). “A person acts knowingly, regardless of purpose, when the

person is aware that the person’s conduct will probably cause a certain result or will

probably be of a certain nature. A person has knowledge of circumstances when the

person is aware that such circumstances probably exist.” R.C. 2901.22(B). Accordingly,

assault does not require that a defendant intend to cause physical harm, but “only requires

that the defendant acted with awareness that the conduct probably will cause such harm.”

State v. Skjold, 11th Dist. Geauga No. 2003-G-2544, 2004-Ohio-5311, ¶ 241; State v.

Lloyd, 8th Dist. Cuyahoga No. 109128, 2021-Ohio-1808, ¶ 51 (“[t]o be actionable it is only

necessary that the result is within the natural and logical scope of risk created by the

conduct”) (citation omitted).

        {¶20} With respect to sufficiency, Lucas argues that there was no evidence that

he acted knowingly when he kicked Lieutenant Simpson. He claims the uncontradicted


1. The Skjold case, like many of the other cases which follow, involved felonious assault rather than assault.
The only difference between felonious assault and assault is that the former requires serious physical harm.
R.C. 2903.11(A). With respect to the mens rea or culpability element, both crimes require the offender to
act “knowingly.” As to this element, then, felonious assault cases are equally applicable to assault cases.
                                                      7

Case No. 2020-L-118
evidence is that, at the time of the alleged assault, corrections officers were trying to

restrain him and hold him down on the bunk. “At this point, Mr. Lucas was not fully in

control of his own body” and could not “have had any knowledge where his foot would

have landed[;] [i]t was just as likely that his foot would have kicked an object in the room,

or the air.” Appellant’s brief at 9.

       {¶21} Before considering Lucas’ argument, the following statement of the law is

worth quoting:

              “Incidental and accidental conduct cannot support a conviction for
              knowingly causing or attempting to cause physical harm.” In re
              S.C.W., 9th Dist. Summit No. 25421, 2011-Ohio-3193, ¶ 23.
              However, several Ohio courts have found that ‘flailing’ to evade
              arrest is sufficient to support a conviction for knowingly causing harm
              or attempting to cause harm. See, e.g., State v. Munoz, 10th Dist.
              Franklin No. 12AP-299, 2013-Ohio-4987, ¶ 12 (“When flailing one’s
              arms while in close proximity to another, it is probable that one will
              strike the other.”); State v. Standifer, 12th Dist. Warren No. CA2011-
              07-071, 2012-Ohio-3132 (evidence that officer was kicked by
              defendant’s flailing foot during arrest was sufficient to support assault
              conviction); State v. Noble, 9th Dist. Lorain No. 94CA005862, 1995
              WL 366069 (June 21, 1995) (evidence that officer was struck by
              defendant’s flailing arms and legs during arrest was sufficient to
              support assault conviction).

In re M.H., 2021-Ohio-1041, 169 N.E.3d 971, ¶ 44 (1st Dist.); State v. Fort, 2016-Ohio-

1242, 61 N.E.3d 864, ¶ 27 (10th Dist.); State v. Jones, 8th Dist. Cuyahoga No. 81112,

2003-Ohio-3004, ¶ 57.

       {¶22} We find that the evidence is sufficient to support a conviction for assault:

Lucas delivered a hard kick while four corrections officers attempted to subdue him in a

confined area. A photograph of Lucas’ cell depicts the bunk flush against the cell wall.

The officers could have only been positioned on one side of the bunk and the kick could

only have been directed toward the officers. It was entirely probable that the kick would


                                              8

Case No. 2020-L-118
have impacted one of the officers and cause some physical injury. Regardless of whether

Lucas was “fully in control of his own body,” he at least had enough control of his legs to

kick. Moreover, there is evidence that the kick was not even a blind kick. If Lieutenant

Simpson was in a position to pepper spray Lucas’ face, Lucas was in a position that he

could see Lieutenant Simpson.

       {¶23} Lucas’ argument rests on the supposition that he had been pepper sprayed

before delivering the kick thus rendering it an involuntary reaction. The evidence for this

is not uncontradicted and, therefore, this argument goes to the weight rather than the

sufficiency of the evidence.

       {¶24} Lucas notes that Officer Karac testified that Lieutenant Simpson pepper

sprayed him and then cried out, “my leg,” and that, according to Simpson’s written report,

he pepper sprayed Lucas “while being kicked in the right knee.” Although this evidence

supports an inference that the kick was an involuntary action, it does not conclusively

establish the fact. Contrary to this evidence is the express testimony of Simpson that he

was kicked first and that this prompted him to deploy the pepper spray.          Simpson

explained the use of the word “while” in the written report as referring to the “whole

moment” in which the events occurred. In addition to this direct evidence that Lucas

kicked before being pepper sprayed, Officer Niemi testified that Lucas ceased resisting

after being pepper sprayed which indirectly supports Simpson’s testimony. Similarly,

Officer Serra testified that Simpson was kicked while he was attempting to restrain him,

i.e., before the pepper spray was deployed. Considering this conflicting testimony, we

find no manifest injustice in the jury’s decision to convict.

       {¶25} The fact that Officer Serra could not say whether the kick was intentional


                                              9

Case No. 2020-L-118
and that the other officers were silent about Lucas’ intentions is of minimal import. In this

case and as is common in such cases, there was no direct evidence regarding the

defendant’s intentions. “Absent an admission, whether a defendant acted ‘knowingly’

must be determined ‘from all the surrounding facts and circumstances, including the doing

of the act itself.’” (Citation omitted.) Lloyd, 2021-Ohio-1808, at ¶ 51.

       {¶26} Finally, even assuming that Lucas was pepper sprayed before kicking, the

possibility of an intentional kick is not precluded. Under this assumption, it would be

possible to infer that the action was involuntary, but it would be equally possible to infer

that Lucas intentionally kicked blindly in retaliation or as an act of further resistance.

Lieutenant Simpson described “one hard kick” rather than Lucas’ legs “flailing in the air.”

As noted above, given the circumstances in the cell, even a blind kick would be likely to

cause harm. If so, the conviction would still be sustained.

       {¶27} The assignments of error are without merit.

       {¶28} For the foregoing reasons, Lucas’ conviction for assault is affirmed. Costs

to be taxed against the appellant.




MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             10

Case No. 2020-L-118